             Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

BOBBY J. KNIGHT, JR.                                                                 PLAINTIFF

v.                               Case No. 4:20-cv-00186-KGB

MAACO AUTO BODY AND
PAINT, et al.                                                                    DEFENDANTS

                                            ORDER

        Before the Court is defendants Maaco Auto Body and Paint (“Maaco”) and Bill Lytle’s

(collectively “defendants”) motion to dismiss (Dkt. No. 10). Plaintiff Bobby J. Knight, Jr. filed

suit pro se in this matter asserting claims under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq. (“Title VII”) (Dkt. No. 2). Mr. Knight has not filed a response

to defendants’ motion to dismiss. For the following reasons, the Court grants in part and denies in

part defendants’ motion to dismiss.

        I.       Overview

                 A.    Pending Motion

        Defendants move to dismiss Mr. Knight’s complaint pursuant to Federal Rules of Civil

Procedure 4(m), 12(b)(5), and 12(b)(6) (Dkt. No. 10). Defendants maintain that the Court should

dismiss Mr. Knight’s complaint because Mr. Lytle is not subject to liability under Title VII, Mr.

Knight failed to name his employer as a defendant in his complaint, and Mr. Knight failed to serve

timely his complaint (Dkt. No. 11, at 1-2). Defendants request that the Court dismiss Maaco and

Mr. Lytle as parties to this action and dismiss without prejudice Mr. Knight’s complaint (Dkt. No.

11, at 2-3).
          Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 2 of 8




                B.      Facts Alleged In The Complaint

        In his complaint, Mr. Knight alleges that defendants failed to promote him and then

terminated his employment because of his race and color in violation of Title VII (Dkt. No. 2, at

2). Mr. Knight contends that he was a general manager at Maaco when a district manager position

became available (Id., at 3). He claims that he was never interviewed for or offered the position

of district manager (Id.). Mr. Knight states that there was another general manager position open

at the Sherwood store, for which he recommended one of Maaco’s “new salesmen” named “Nick”

(Id., at 3, 4). Mr. Knight claims that the district manager position remained unfilled when he left

for a vacation (Id., at 3). Mr. Knight alleges that, upon his return from vacation, a new salesman

had been hired whose name was “Joel.” (Id., at 3, 4). Additionally, Mr. Knight claims that another

new saleswoman, named “Salina,” had been hired the week before he left on his vacation (Id.).

Mr. Knight claims that he hardly spoke to either Joel or Salina on the day he returned from a

vacation (Id., at 4).

        Mr. Knight alleges that on the day he returned, Nick, who had “taken over” the Maaco

Sherwood, Arkansas, location came to talk to him and stated that Joel and Salina, the new

salespeople, had called him to complain that Mr. Knight was “rude” and “didn’t know how to talk

to them.” (Id.). Mr. Knight claims that Joel and Salina’s allegations are “false because I was in

my office and didn’t talk to them much at all.” (Id.). Mr. Knight claims that then “Nick says he

wants to call Bill Lytle the owner. I tell Bill that I’m being ambushed[,] and it felt racial. Bill told

me Nick was the new District manager.           I didn’t agree because of my longer tenure and

experience.” (Id., at 4-5).

        Mr. Knight states that, after that conversation, he continued to work, and he “thought

everything was planned out because it was [his] first day back from vacation” (Id., at 5). Mr.



                                                   2
          Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 3 of 8




Knight claims that “once Bill [Lytle] arrived he told me that I scared him saying the situation felt

racial and that he added a bonus to my check. I felt like he was trying to buy me.” (Id.). Mr.

Knight claims that Mr. Lytle added a bonus of $100 to his paycheck for one week after this

conversation (Id.). Mr. Knight claims that he felt “disrespected.” (Id.).

        Mr. Knight alleges that, while doing payroll, he noticed that Joel’s salary was only $50 less

than his own (Id.). Mr. Knight claims that Joel was being paid $450 plus commission on a weekly

basis, but, when Mr. Knight started out as a salesman, he was paid $350 weekly plus commission

and was told this was not negotiable (Id.). Mr. Knight claims that Mr. Lytle sent four individuals

(Joey, Joel, Salina, and Nick) to Oklahoma City, Oklahoma, for training, but neither he nor his

assistant manager (Robert) received any training (Id.). Mr. Knight alleges that “only whites got

that training.” (Id.). Mr. Knight states that Mr. Lytle sent Joel two or three times for training, and

he “felt like [Mr. Lytle] was about to give [Joel] my job” (Id.).

        Mr. Knight alleges that, on March 14, Mr. Lytle told him that he wanted to demote him

back to sales (Id.). Mr. Knight claims that he was “consistent” in “making him money.” (Id.). Mr.

Knight claims that “the very next week after firing me he paid Joel $700 base after constantly

telling me he couldn’t afford to give me a raise.” (Id.). Mr. Knight claims that “[b]y him demoting

me and saying he was scared of the race situation is retaliation. He also interviewed employees

about racial tension and lied to the [Equal Employment Opportunity Commission] and said I never

mentioned it.” (Id.).

        Mr. Knight filed a claim with the Equal Employment Opportunity Commission (“EEOC”)

and the EEOC issued a dismissal and notice of rights to sue on December 23, 2019 (Id., at 6). Mr.

Knight filed this lawsuit against Maaco and Mr. Lytle on February 24, 2020, alleging violations

of Title VII. (Id.).



                                                  3
          Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 4 of 8




       II.     Motion to Dismiss Claims Against Defendant Maaco

       Defendants argue that Mr. Knight failed to name the proper defendant in his lawsuit against

Maaco because he named “Maaco Auto Body and Paint” as a party defendant instead of “Maaco

Little Rock, LLC” (Dkt. No. 11, at 2).

       Rule 15(c)(1)(C) of the Federal Rules of Civil Procedure provides that, “[a]n amendment

to a pleading relates back to the date of the original pleading when. . . the amendment changes the

party or the naming of the party against whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied

and if, within the period provided by Rule 4(m) for serving the summons and complaint, the party

brought in by amendment: (i) received such notice of the action that it will not be prejudiced in

defending on the merits; and (ii) knew or should have known that the action would have been

brought against it, but for a mistake concerning the proper party’s identity.” Fed. R. Civ. P.

15(c)(1)(C). Rule 15(c)(1)(B) requires that “the amendment asserts a claim or defense that arose

out of the conduct, transaction, or occurrence set out -- or attempted to be set out -- in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). Relation back under Rule 15 “depends on what the party

to be added knew or should have known, not on the amending party’s knowledge or its timeliness

in seeking to amend the pleading.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 541 (2010).

       As discussed in section IV of this Order, the 90-day period for issuance and service of

process prescribed by Rule 4(m) did not begin in this matter until November 19, 2020. Both

defendants were served and filed their answer within 11 days. Maaco Little Rock, LLC, received

notice of Mr. Knight’s filing of a complaint and knew that it was a party to this action. Rule 15

allows Mr. Knight to amend his complaint to substitute Maaco Little Rock, LLC, for Maaco Auto

Body and Paint, and, under Rule 15, the amendment would relate back to the original complaint.

Accordingly, the Court denies defendants’ motion to dismiss Mr. Knight’s claims against Maaco



                                                  4
         Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 5 of 8




and orders Mr. Knight to, within 21 days of the date of this Order, file an amended complaint

naming Maaco Little Rock, LLC, as the proper defendant.

       III.    Motion to Dismiss Claims Against Defendant Lytle

       Defendants argue that Mr. Knight fails to state claims against Mr. Lytle because he was

not Mr. Knight’s “employer” under Title VII (Dkt. No. 11, at 1). A complaint should be dismissed

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) if “it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief.” Ulrich v. Pope Cty., 715 F.3d 1054, 1058 (8th Cir. 2013) (quoting Hafley v. Lohman, 90

F.3d 264, 266 (8th Cir.1996) (internal quotation and citation omitted)).

       Under Title VII, an employer is prohibited from discriminating against an employee in the

terms or conditions of his or her employment based on the employee’s race. 42 U.S.C. § 2000e-

2(a). An “employer” within the meaning of Title VII is “a person engaged in an industry affecting

commerce who has fifteen or more employees for each working day in each of twenty or more

calendar weeks in the current or preceding calendar year, and any agent of such person.” 42 U.S.C.

§ 2000e-(b). The Eighth Circuit Court of Appeals has consistently held that “supervisors may not

be held individually liable under Title VII.” Griffin v. Webb, 653 F.Supp.2d 925, 933 (E.D. Ark.

2009) (quoting Clegg v. Ark. Dep't of Corr., 496 F.3d 922, 931 (8th Cir. 2007) (quoting Schoffstall

v. Henderson, 223 F.3d 818, 821 n.2 (8th Cir. 2000))). Additionally, other courts have rejected

arguments that an individual’s ownership interest provides a legal basis for individual liability

under Title VII. See Harris v. Heritage Home Health Care, 939 F.Supp.2d 793, 800 (E.D. Mich.

2013) (rejecting argument that individual defendants could be liable under Title VII based on their

status as owners and agents); Parada v. Great Plains Int'l of Sioux City, Inc., 483 F.Supp.2d 777,

784, 792 (N.D. Iowa 2007) (dismissing individual Title VII claims against president and



                                                 5
         Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 6 of 8




shareholder of the corporate defendant); Dague v. Jason's Deli, Case No. 4:13-cv-00627-KGB,

2014 WL 4105403, at *1-2 (E.D. Ark. Aug. 20, 2014) (dismissing individual with ownership

interest in the franchise where plaintiff was formerly employed); Humphreys v. Med. Towers, 893

F.Supp. 672, 688 (S.D. Tex. 1995) (finding that individual defendant could not be personally liable

under Title VII even though he was sole shareholder and president of the managing and general

partner company of plaintiff’s employer, the operation of which the individual defendant

controlled).

       It is unclear from Mr. Knight’s complaint whether Mr. Lytle was Mr. Knight’s supervisor

or whether he is an “owner” of the business, but, because Title VII applies solely to employers and

not to either supervisors or owners, Mr. Lytle may not be held individually liable under Title VII.

Based on the facts alleged in the complaint, the Court grants Mr. Lytle’s motion to dismiss Mr.

Knight’s Title VII claims against him.

       IV.     Motion to Dismiss Under Federal Rule of Civil Procedure 4(m)

       Defendants move to dismiss Mr. Knight’s claims for failing to serve defendants within the

time prescribed by Rule 4(m) (Dkt. No. 10, ⁋ 6). Under Rule 4(m), a court “must dismiss [an]

action without prejudice against the defendant or order that service be made within a specified

time” if the defendant was not “served within 90 days after the complaint is filed.” Fed. R. Civ.

P. 4(m). However, “if the plaintiff shows good cause for the failure, the court must extend the

time for service for an appropriate period.” Id.

       A court must determine whether leave to proceed in forma pauperis should be granted

before issuance and service of process. Gentile v. Mo. Dept. of Corrections and Human Resources,

986 F.2d 214, 217 (8th Cir. 1993). After a court grants in forma pauperis status and after the court




                                                   6
          Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 7 of 8




determines that the complaint is not frivolous or malicious, then it must “issue and serve all process

and perform all duties” in the case. 28 U.S.C. § 1915(d); see also Fed. R. Civ. P. 4(c)(3).

       Defendants argue that Mr. Knight failed to serve both Maaco and Mr. Lytle within the 90-

day period prescribed by Rule 4(m) (Dkt. No. 11, at 2). On November 19, 2020, this Court, after

granting Mr. Knight’s motion to proceed in forma pauperis and screening the complaint, directed

the United States Marshal to serve defendants (Dkt. No. 5). Summons were issued pursuant to the

Court’s Order, and both defendants were served by certified mail on November 23, 2020 (Dkt. No.

7-8). Defendants filed their answer on November 30, 2020 (Dkt. No. 6).

       The Marshal served defendants, and defendants filed their answer to Mr. Knight’s

complaint within 11 days of this Court granting Mr. Knight’s motion to proceed in forma pauperis.

Because the Court can, for good cause, expand the time for service under Rule 4(m) and because

defendants were served within 90 days after the Court granted Mr. Knight’s motion for leave to

proceed in forma pauperis and ordered that the Clerk issue summonses to be served by the

Marshal, the Court hereby expands the time for service of the complaint in this case and denies

defendants’ motion to dismiss Mr. Knight’s complaint on this ground under Rule 4(m).

       V.      Conclusion

       For the forgoing reasons, the Court grants in part and denies in part defendants’ motion to

dismiss (Dkt. No. 10). The Court denies defendants’ motion to dismiss the claims against Maaco

for Mr. Knight’s failure to name properly the defendant in the complaint. The Court orders Mr.

Knight to, within 21 days of the date of this Order, file an amended complaint naming Maaco Little

Rock, LLC, as the proper defendant. The Court grants defendants’ motion to dismiss all claims

against Mr. Lytle and dismisses without prejudice Mr. Knight’s Title VII claims against Mr. Lytle.




                                                  7
         Case 4:20-cv-00186-KGB Document 15 Filed 09/16/21 Page 8 of 8




The Court denies defendants’ motion to dismiss the complaint under Federal Rule of Civil

Procedure 4(m) and hereby expands the time for service of the complaint in this case.

       So ordered this the 16th day of September, 2021.




                                            _______________________________________
                                            Kristine G. Baker
                                            United States District Judge




                                               8
